Citation Nr: 1224079	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The case came to the Board from the RO in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and an initial compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was at least as likely as not incurred as a result of noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below on the Veteran's claim for service connection for tinnitus, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  

  Service connection

The Veteran contends that he has tinnitus as a result of noise exposure in service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records do not indicate complaints of ringing in the ears or a diagnosis of tinnitus. 

At a VA audiological examination in July 2004, the Veteran reported that he was exposed to loud noises from artillery and heavy weapons while he was in Vietnam.  He reported that tinnitus gradually onset eight or nine years previously.  At that time, the examiner did not express any opinion as to the relationship between the Veteran's tinnitus and his military service.  However, the examiner related the Veteran's hearing loss to his service and he is currently service connected for bilateral hearing loss.  

The Veteran was reexamined in April 2006.  At that time, the Veteran reported that in Vietnam he was exposed to loud gunfire, explosions, and bombs while working as the company clerk for Army Air Defense command.  He denied any exposure to loud noise after service.  The Veteran reported that tinnitus onset after he returned from Vietnam and as early as 1967.  He reported that had it occurred four times per week over 30 years and that it occurred in both ears.  The examiner opined that the Veteran's tinnitus was more than likely due to noise exposure in service.

At his hearing in March 2012 the Veteran's representative read a letter from the Veteran in which he stated that while he was in Vietnam he was constantly exposed to artillery fire, explosions, and aircraft noise.  In that same letter, the Veteran related that his tinnitus got worse over the years.  The Veteran did not indicate when his tinnitus began at the hearing.

While the Veteran initially reported that his tinnitus onset more recently, he told the examiner who performed the April 2006 examination that he had tinnitus since service or shortly after service, and this is consistent with his history of noise exposure.  The examiner related the Veteran's tinnitus to his in-service exposure to noise, and there is no countervailing opinion of record.  In light of this, and giving the benefit of the doubt to the Veteran, service connection for tinnitus is granted. 


ORDER

Entitlement to service connection for tinnitus is granted.  

REMAND

The Veteran failed to appear for VA contract examinations of his PTSD and his hearing loss which were scheduled for September 2011.  At the March 2012 hearing, the Veteran related that he missed the appointments because he was ill.  He reported that he was willing to attend the examinations if they were rescheduled. 

Review of the record indicates that the most recent VA examinations for these disabilities were in April 2006, i.e., more than six years ago.  They are not current and may not accurately reflect the severity of the Veteran's disabilities.  At his hearing, the Veteran testified that his hearing loss continued to get worse, and that he was having increasing PTSD symptoms.  In light of this, more recent VA examinations are necessary in order to decide the Veteran's claims for higher initial ratings.  The Veteran is hereby notified that if he fails to attend these examinations without good cause, then his claims will be decided without the evidence that could have been gleaned therefrom and they may even be denied. 

In light of the other needed development in this case, more recent VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA treatment records for the period after July 2010 and associate them with the claims file.  This includes any VA medical records pertaining to care in any VA San Fernando, California facility.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO will arrange an audiological examination for the Veteran to determine the current extent and severity of his bilateral hearing loss.  All indicted tests should be conducted.  The examiner must assess the functional impact of the Veteran's hearing loss on his daily activities.  The claims folder and access to Virtual VA must be made available to the examiner for review as part of the examination.  The examiner must acknowledge their review of records on Virtual VA.

3.  The Veteran must also be afforded a VA psychiatric examination by a physician.  The claims folder and access to Virtual VA must be made available to the examiner for review as part of the examination.  The examiner must acknowledge their review of records on Virtual VA  In accordance with the latest AMIE worksheets for rating mental disabilities, the physician is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD alone. The psychiatric examiner is requested to address the following: 

a. The examiner must indicate, with respect to each identified psychiatric symptom, whether or not the symptom is due to the Veteran's service-connected PTSD. 

b. The examiner is to provide an opinion addressing the degree of social and industrial impairment resulting from the Veteran's PTSD, including whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder, by itself, precludes the claimant from securing and following substantially gainful employment consistent with his education and occupational experience.  Age may not be considered a factor in rendering this opinion. 

c. To the extent possible, the manifestations of the Veteran's service-connected PTSD should be distinguished from those of any other diagnosed psychiatric disorder.  If they cannot be distinguished from one another, that fact must be noted. 

d.  The examiner must to assign a global assessment of functioning score based on the impact of the Veteran's PTSD alone, and provide an explanation what the score represents.  If it is impossible to make such a distinction, the examiner must so state. 

e.  A complete rationale for all opinions rendered must be provided. 

4.  After the development requested, the RO should review all medical opinions to ensure that they are in complete compliance with the directives of this REMAND. If the opinion or report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain less denied, he and his representative should be provided with a supplemental statement of the case  and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


